DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 02/16/2022. This action is made Final.
B.	Claims 1-51 remain pending.

 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-51 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Guttmann, Moshe (US Pub. 2018/0336481 A1), herein referred to as “Guttmann”.



As for claims 18, 1 and 35, Guttmann teaches. A system and corresponding method of claim 1 and product of claim 35 comprising:
a virtual or augmented reality display adapted to display a virtual environment to a user (fig.2, 200 apparatus can be an augmented reality display system, par. 71);
a plurality of sensors coupled to the user (fig. 2, 250, 260, 265, 270, 275 audio sensors, image sensors, light sources, motion sensors and positioning sensors);
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising (fig.2, 210 memory unit):
providing the virtual environment to the user via the virtual or augmented reality display (par.58 and 140 visual presentation);
presenting a sensory stimulus to the user within the virtual environment (par.140 virtual reality system used for visual presentation);
determining a plurality of motion parameters corresponding to a user response to the stimulus (par.140 performing the action (Step 840) may comprise performing the action associated with the rule obtained by Step 820, for example using data associated with the change detected by Step 810. In some examples, the action may comprise providing a notification, for example to a user, to a system manager, to another process, to an external device, to an entity associated with the data changed (for example, owner of the data, creator of the data, contributor to the data, user of the data, etc.), and so forth. For example, the notification may be provided visually (for example, using a virtual reality system); and
determining a user reaction time from the plurality of motion parameters by applying a time window selection model (par. 98 algorithm 640 (time window selection model) may comprise one or more decision rules. For example, a decision rule may compare a computed value to a threshold, and in some cases the threshold may be set based on a parameter and/or a hyper-parameter).

As for claims 19, 2 and 36, Guttmann teaches. The system of claim 18 and corresponding method of claim 1 and product of claim 35, wherein the time window selection model comprises a ridge regression model (par.98 algorithm is a regression algorithm).

As for claims 20, 3 and 37, Guttmann teaches. The system of claim 19 and corresponding method of claim 2 and product of claim 36, wherein the time window selection model comprises a first outer model and a first inner model (par.98  algorithm 640 may comprise a clustering and/or a segmentation algorithm, and the number of desired clusters and/or segments may be selected according to a hyper-parameter. Par. 99 algorithms 640 may comprise algorithms for processing information and data from an external source. In some examples, the external data source may include a sensor (such as audio sensor, image sensor, motion sensor, positioning sensor, etc.), a user, an external device, an automatic process, external data repository, and so forth. Some examples of external data repositories may include a public database, a blockchain, a web crawler, and so forth).

As for claims 21, 4 and 38, Guttmann teaches. The system of claim 20 and corresponding method of claim 3 and product of claim 37, wherein the first inner model is trained by the first outer model (par.98 algorithm 640 may comprise a machine learning algorithm configured to train on training examples, such as training examples included in datasets 610 and/or views 630, to estimate labels and/or tags and/or desired results, such as labels and/or tags and/or desired results included in annotations 620 and/or views 630).

As for claims 22, 5 and 39, Guttmann teaches. The system of claim 20 and corresponding method of claim 3 and product of claim 37, wherein the first outer model determines a time window having a predetermined width and a center (par. 129 generating inference models using the assignment of weights (Step 730) may comprise generating inference models using weights assigned to a plurality of examples (for example, the weights assigned by Step 720) and/or the plurality of examples. In some examples, the plurality of examples and/or the corresponding assigned weights may be used as a training set and/or a validation set and/or a test set).

As for claims 23, 6 and 40, Guttmann teaches. The system of claim 22 and corresponding method of claim 5 and product of claim 39, wherein the first inner model determines an error between a recorded reaction time and the center of the time window (par.165  the inference model may comprise a regression model, and the results may comprise an assignment of values to data items. In some examples, the results obtained by Step 1020 may comprise a distribution of the results of applying the data items to an inference model and/or the distribution of errors of the results of applying the data items to an inference model with respect to ground truth values).

As for claims 24, 7 and 41, Guttmann teaches. The system of claim 22 and corresponding method of claim 5 and product of claim 39, wherein determining the user reaction time further comprises applying a time window shrinkage model (par. 165 obtaining results of applying the data items to inference models (Step 1020) may comprise obtaining results of applying the data items obtained by Step 1010 to one or more inference models, for example, to a first inference model and a second inference model, to inference models obtained from another process (such as process 700, process 900, process 1200, process 1300, process 1400, process 1500, etc.), and so forth).

As for claims 25, 8 and 42, Guttmann teaches. The system of claim 24 and corresponding method of claim 7 and product of claim 41, wherein the time window shrinkage model comprises a ridge regression model (par.165 the inference models can be regression models).

As for claims 26, 9 and 43, Guttmann teaches. The system of claim 25 and corresponding method of claim 8 and product of claim 42, wherein the time window shrinkage model comprises a second outer model and a second inner model (par.165 two or more inference models can be used).

As for claims 27, 10 and 44, Guttmann teaches. The system of claim 26 and corresponding method of claim 9 and product of claim 43, wherein the second inner model is trained by the second outer model (par.160 interference model can be trained from other inference models using training datasets).

As for claims 28, 11 and 45, Guttmann teaches. The system of claim 27 and corresponding method of claim 9 and product of claim 43, wherein the second outer model determines an end of the time window to cut (par. 153 the available processing resources information may comprise a number of artificial neurons evaluations in a time unit, and an inference model that comprises an artificial neural network that can be evaluated in selected time duration may be selected).

As for claims 29, 12 and 46, Guttmann teaches. The system of claim 28 and corresponding method of claim 11 and product of claim 45, wherein the second inner model determines an amount of the window to cut such that the center of the time window is equal to the reaction time (par. 139 forgo or cut from the regression model the performing of an action associated with arbitrary rule).

As for claims 30, 13 and 47, Guttmann teaches. The system of claim 18 and corresponding method of claim 1 and product of claim 35, wherein the plurality of motion parameters comprises distance, velocity, directional velocity, acceleration, and directional acceleration (par.60 motion sensors for sensing position/distance, velocity, acceleration and more).

As for claims 31, 14 and 48, Guttmann teaches. The system of claim 18 and corresponding method of claim 1 and product of claim 35, wherein the user response is an initiation of movement towards the stimulus (par.60 motion sensors for tracking user and objects within the environment for interaction).

As for claims 32, 15 and 49, Guttmann teaches. The system of claim 18 and corresponding method of claim 1 and product of claim 35, wherein determining the reaction time comprises determining a reaction time of a body part comprising a neck, an upper extremity, and a lower extremity (par.70 action movement of the complete body of the user).

As for claims 33, 16 and 50, Guttmann teaches. The system of claim 18 and corresponding method of claim 1 and product of claim 35, wherein the virtual environment comprises at least one virtual object configured to provide the sensory stimulus to the user (par.140 actions create notification which create visualizations within virtual/augmented realities).

As for claims 34, 17 and 51, Guttmann teaches. The system of claim 33 and corresponding method of claim 16 and product of claim 50, wherein the sensory stimulus is a visual stimulus (par.140 actions create notification which create visualizations within virtual/augmented realities).



(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 

A1.	Applicant argues that “Guttman generic references to decision rules, machine learning, a kernel-based algorithm, and an artificial neural network. Guttman also describes examples of the generic algorithms, including, a regression algorithm, a classification algorithm, a clustering algorithm, a segmentation algorithm, a factorization algorithm, a source separation algorithm, a dimensional reduction algorithm, and a feature selection algorithm. None of the algorithms described by Guttman are a time window selection model that determines a user reaction time from motion parameters, as claimed.”
R1.	Examiner does not agree, firstly the term “time window selection” model is not a known model within the art and therefore generic models are used to reference this model relying on the functionality that the rest of the claim provides which is only to apply said model. Examiner recommends further amendment to the functionality of this “time window selection” model and how it is different than the examples provided by Guttman.
Applicant goes on to suggest that “Guttman does not teach the following : “Moreover, none of the algorithms described by Guttman include specifically a ridge regression model nor does Guttman describe outer and inner models, as claimed. Guttman also does not teach or suggest that an inner model is trained by an outer model (e.g., where the outer model determines a time window, and the inner model determines an error between a recorded reaction time and a center of the determined time window), as claimed. Guttman also does not teach or suggest any time window shrinkage models, as claimed.”
Again Examiner notes that inner and outer model are not known in the art and Guttman at least provides the means in par. 98 that two algorithms can be combined, thus a subtraction “filter” can be applied such that one model (named inner) can train another model (outer).

	Examiner notes the following in paragraph 98  the algorithm 640 may comprise a clustering and/or a segmentation algorithm, and the number of desired clusters and/or segments may be selected according to a hyper-parameter. Then in paragraph 99 the algorithms 640 may comprise algorithms for processing information and data from an external source. In some examples, the external data source may include a sensor (such as audio sensor, image sensor, motion sensor, positioning sensor, etc.), a user, an external device, an automatic process, external data repository, and so forth. Some examples of external data repositories may include a public database, a blockchain, a web crawler, and so forth. Also in paragraph 98 the algorithm 640 may comprise a machine learning algorithm configured to train on training examples, such as training examples included in datasets 610 and/or views 630, to estimate labels and/or tags and/or desired results, such as labels and/or tags and/or desired results included in annotations 620 and/or views 630 and In some examples, algorithms 640 may comprise an algorithm that combines two or more other algorithms into a single algorithm.
Then in paragraph 129 discusses the generating inference models using the assignment of weights (Step 730) may comprise generating inference models using weights assigned to a plurality of examples (for example, the weights assigned by Step 720) and/or the plurality of examples. In some examples, the plurality of examples and/or the corresponding assigned weights may be used as a training set and/or a validation set and/or a test set. Also paragraph 153 teaches evaluation within a given time range for data associated with model which functions as a window of time. Next as example within paragraph 165  the inference model may comprise a regression model, and the results may comprise an assignment of values to data items. In some examples, the results obtained by Step 1020 may comprise a distribution of the results of applying the data items to an inference model and/or the distribution of errors of the results of applying the data items to an inference model with respect to ground truth values with respect to the input data items and/or with respect to an input space. And in paragraph 168 comparing the results of applying the data items to first inference (inner) model with results of applying the data items to a second inference model (outer) may comprise comparing the results of applying a group of data items to different inference models. In some examples, comparing the results may comprise comparing loss function values associated with the results, comparing values of a function that summarizes the results, comparing the distributions of the results, comparing the distributions of errors, comparing the distributions of the results where the distributions are with respect to an input space, comparing the distributions of errors where the distributions are with respect to an input space, and so forth. For example, comparing distributions may comprise comparing histograms, comparing density estimators, comparing kernel density estimators, comparing properties of the distributions, comparing parameters of distribution models fitted to the data, and so forth. In another example, comparing the distributions may comprise calculating a statistical distance (such as f-divergence, Kullback-Leibler divergence, Hellinger distance, Total variation distance, Rényi's divergence, Jensen-Shannon divergence, Lévy-Prokhorov metric, Bhattacharyya distance, Kantorovich metric, Tsallis divergence, etc.) between the distributions.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 4, 2022